Citation Nr: 0620368	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of injury to thoracic muscles (MG XXI) with 
resection of 4th rib, currently rated as 20 percent 
disabling.

2.  Entitlement to compensation for osteoarthritits of the 
left shoulder, neck, and thoracic joint (chest and ribs), 
claimed as secondary to the service connected injury to the 
thoracic muscles with resection of 4th rib under 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to August 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The issue of entitlement to compensation for osteoarthritits 
of the left shoulder, neck, and thoracic joint (chest and 
ribs), claimed as secondary to the service connected injury 
to the thoracic muscles with resection of 4th rib under 
38 U.S.C.A. § 1151 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

Injury to thoracic muscles, Muscle Group XXI, with resection 
of 4th rib is consistent with a moderately severe to severe 
injury.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
injury to the thoracic muscles with resection of 4th rib, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.73, 
Diagnostic Codes 5297-5321 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of evaluation of injury to thoracic muscles (MG 
XXI) with resection of 4th rib.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  In a letter of October 2003 the appellant was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant, what 
evidence the VA would attempt to obtain on his behalf, and 
what evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board notes that the VCAA notice did not predate the 
initial rating decision.  However, in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d. 
1329 (2006), the Court noted that an error in the timing of 
the notice is not per se prejudicial and that to prove 
prejudice, the appellant had to claim prejudice with 
specificity.  In the present case, the Board finds that there 
was no prejudice to the appellant and any error in timing was 
harmless error.  The Court in Mayfield noted that there could 
be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in October 2003 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant to send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim for an increased evaluation for 
compensation under 38 U.S.C.A. § 1151, therefore there can be 
no possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal outpatient medical records have been 
obtained.  The veteran was afforded a VA examination.  In an 
August 2004 letter the veteran stated that he had no 
additional evidence or information to submit.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the veteran with the development of evidence is 
required, nor has the delayed notice of the VCAA resulted in 
any prejudice to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5321, injury to 
muscles of the thoracic group, affecting respiration, a 20 
percent rating for severe or moderately severe injury, a 10 
percent rating is assigned for moderate injury, and a 
noncompensable rating is assigned for slight injury.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5297, a 10 percent 
rating is warranted for removal of one rib or resection of 
two or more ribs without regeneration; a 20 percent rating 
requires removal of two ribs; a 30 percent evaluation 
requires removal of three or four ribs; and, a 40 percent 
evaluation requires removal of five or six ribs.  The maximum 
50 percent evaluation is warranted for the removal of six or 
more ribs. 

The veteran is currently rated as 20 percent disabling under 
Diagnostic Code 5321.  A 20 percent rating is the highest 
available under this diagnostic code.  Therefore, the Board 
finds that there is no basis under this Diagnostic Code for a 
higher rating.

The Board has considered the application of Diagnostic Code 
5297 as the veteran's 4th rib was resected to include 
separate evaluations.  First, the Board notes that the 
medical evidence of record shows that the veteran had his 4th 
rib resected and the thoracic muscle attached to the 4th rib 
was partially removed.  To warrant a higher evaluation of 30 
percent under Diagnostic Code 5297, the evidence must show 
that three or four ribs were removed.  As the medical 
evidence of record only shows a resection of one rib, the 
veteran is not entitled to a higher evaluation under 
diagnostic code 5297.  As to a separate evaluation, the Board 
notes that under the anti-pyramiding provision of 38 C.F.R. § 
4.14, (2005), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 
259 (1994), that for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  However, if a veteran has separate and distinct 
manifestations relating to the same injury, he should be 
compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225 (1993).  As the veteran is being rated 
by analogy under Diagnostic Code 5321 as it provides a higher 
rating, a separate evaluation under Diagnostic Code 5297 
would constitute pyramiding as it would be based on the same 
symptomatology.  However, even if there was no pyramiding, as 
noted above, the veteran is not entitled to a compensable 
evaluation under Diagnostic Code 5297 as he would need 
resection of two or more ribs for a compensable evaluation 
and the evidence shows resection of only one rib. Regardless 
the rating schedule specifically provides that rating for rib 
resection is not to be applied with ratings for purulent 
pleurisity, lobectomy, pneumonectomy or injury to the pleural 
cavity.  See Note 1, Diagnostic Code 5297.  As such, the 
veteran is not entitled to a separate compensable evaluation 
under Diagnostic Code 5297.

The Board notes that the May 2005 VA exam report reflects 
that the veteran has 4 scars, two long surgical scars on the 
chest, one small scar in the area of the left axillary 
midline and one scar on the right side of the abdomen in the 
right lower quadrant.  The veteran made no complaints 
regarding his scars, and the record does not otherwise 
contain any such complaints.  All scars were non-keloid, non 
disfiguring, and blank with the skin, with the exception of 
the scar at the axillary area which was slightly depressed.  
There was no ulceration, instability, adherence, significant 
tissue loss, abnormal texture or limitation of motion 
associated with the scars.  Therefore, the Board finds that 
the veteran does not warrant a separate compensable rating 
for the scars.  As the evidence does not show that the 
veteran's scars are deep or cause limited motion and exceed 6 
square inches, superficial and 144 square inches, superficial 
and unstable, or superficial and painful on examination, a 
compensable rating is not warranted under Diagnostic Code 
7801, 7802, 7803, or 7804.  The Board notes that the 
veteran's representative made an argument in the informal 
hearing of April 2006 that the veteran had a painful and 
tender scar based on the June 2001 VA examination which noted 
tenderness to palpation at the inferior border of the left 
rib at the intercostals space.  However, in the most recent 
VA examination of May 2005, the veteran's scars were found to 
be essentially, asymptomatic, therefore, the Board finds that 
the veteran does not warrant a compensable rating for the 
scars.

Furthermore, the Board has considered whether the veteran's 
injury to thoracic muscles with resection of 4th rib present 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 
337, 338- 39 (1996).  In this regard, the Board notes that 
the veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the veteran's injury to thoracic muscles with 
resection of 4th rib.

In sum, the veteran is currently rated as 20 percent 
disabling under Diagnostic Code 5321 which is the maximum 
allowable rating under that code.  A higher evaluation is not 
warranted under any other applicable code.  A preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.


ORDER

An evaluation in excess of 20 percent for injury to the 
thoracic muscles with resection of 4th rib is denied.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran is seeking compensation for 
osteoarthritis of the left shoulder, neck, and thoracic joint 
(chest and ribs) as secondary to his injury to the thoracic 
muscles with resection of 4th rib under 38 U.S.C.A. § 1151.  
The VCAA letter of October 2003 informed the veteran of the 
evidence needed to establish direct service connection.  
However, it did not inform the veteran of the evidence needed 
to establish compensation on a secondary basis.  To comply 
with the mandates of the VCAA, the veteran should be issued a 
new VCAA letter describing the evidence necessary to 
establish entitlement on a secondary basis.

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran a VCAA 
letter which specifically notifies the 
veteran of the evidence needed to 
establish entitlement to compensation on a 
secondary basis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


